Order entered April 29, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00016-CV

                   IN RE CHRISTOPHER WAYNE GREEN

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CV-1970004-H

                                      ORDER

      Before the Court is the April 24, 2020 second request of Deputy Court

Reporter Debi Harris for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to May 4, 2020. We caution Ms. Harris

that further extension requests will be disfavored.


                                              /s/     KEN MOLBERG
                                                      JUSTICE